     Case 5:16-cr-00519-LHK Document 317 Filed 07/01/20 Page 1 of 18
                                                                        1


 1                        UNITED STATES DISTRICT COURT

 2                       NORTHERN DISTRICT OF CALIFORNIA

 3                              SAN JOSE DIVISION

 4

 5     UNITED STATES OF AMERICA,            )   CR-16-00519 LHK
                                            )
 6                        PLAINTIFF,        )   SAN JOSE, CALIFORNIA
                                            )
 7                 VS.                      )   JUNE 17, 2020
                                            )
 8     JOHNNY RAY WOLFENBARGER,             )   PAGES 1-17
                                            )
 9                        DEFENDANT.        )
                                            )
10

11

12                   TRANSCRIPT OF TELEPHONIC PROCEEDINGS
                       BEFORE THE HONORABLE LUCY H. KOH
13                       UNITED STATES DISTRICT JUDGE

14

15     A P P E A R A N C E S:

16     FOR THE PLAINTIFF:       UNITED STATES ATTORNEY'S OFFICE
                                BY: MARISSA HARRIS
17                                   JEFFREY D. NEDROW
                                150 ALMADEN BOULEVARD, SUITE 900
18                              SAN JOSE, CALIFORNIA 95113

19     FOR THE DEFENDANT:       OFFICE OF THE FEDERAL PUBLIC DEFENDER
                                BY: SEVERA KEITH
20                              55 SOUTH MARKET STREET, SUITE 820
                                SAN JOSE, CALIFORNIA 95113
21

22

23     OFFICIAL COURT REPORTER:        LEE-ANNE SHORTRIDGE, CSR, CRR
                                       CERTIFICATE NUMBER 9595
24

25              PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                       TRANSCRIPT PRODUCED WITH COMPUTER


                          UNITED STATES COURT REPORTERS
     Case 5:16-cr-00519-LHK Document 317 Filed 07/01/20 Page 2 of 18
                                                                           2


 1     SAN JOSE, CALIFORNIA                            JUNE 17, 2020

 2                             P R O C E E D I N G S

 3          (TELEPHONIC PROCEEDINGS CONVENED AT 9:14 A.M.)

 4               THE CLERK:    CALLING CASE 16-519, UNITED STATES VERSUS

 5     JOHNNY RAY WOLFENBARGER.

 6          COUNSEL, I'D LIKE TO REMIND YOU TO SPEAK CLEARLY AND ONE

 7    AT A TIME TO ASSIST MS. SHORTRIDGE.

 8          PLEASE STATE YOUR APPEARANCES ON THE RECORD, STARTING WITH

 9    COUNSEL FOR THE GOVERNMENT.      THANK YOU.

10               MS. HARRIS:    GOOD MORNING, YOUR HONOR.

11          MARISSA HARRIS FOR THE UNITED STATES.

12               MR. NEDROW:    AND JEFF NEDROW FOR THE UNITED STATES,

13     YOUR HONOR.   GOOD MORNING.

14               MS. KEITH:    GOOD MORNING.

15          THIS IS SEVERA KEITH APPEARING ON BEHALF OF

16     MR. WOLFENBARGER, WHO IS PRESENT WITH US ON THE LINE.

17               THE COURT:    GOOD MORNING.   IS THAT EVERYONE WHO IS

18     GOING TO STATE AN APPEARANCE?

19               THE CLERK:    I BELIEVE SO, YOUR HONOR.

20               MS. KEITH:    YES, YOUR HONOR.

21               THE COURT:    OKAY.   THANK YOU.

22          ALL RIGHT.   AND MR. WOLFENBARGER, YOU'RE ON THE LINE;

23    CORRECT?

24               THE DEFENDANT:    CORRECT.

25               THE COURT:    ALL RIGHT.   WELL, WELCOME.    WELCOME TO



                         UNITED STATES COURT REPORTERS
     Case 5:16-cr-00519-LHK Document 317 Filed 07/01/20 Page 3 of 18
                                                                           3


 1     EVERYONE.

 2          I'LL JUST NOTE FOR THE RECORD THAT WE ARE ALL APPEARING

 3    TELEPHONICALLY, THAT GENERAL ORDERS OF THE COURT DO NOT ALLOW

 4    ANY IN-PERSON STATUS CONFERENCES, AND THAT WILL BE THE CASE FOR

 5    THE MONTH OF JULY AS WELL.

 6          SO LET ME HEAR FROM THE PARTIES.        AND I HAVE SOME THOUGHTS

 7    AS WELL.     I DON'T KNOW IF YOU ACTUALLY WANT ME TO GO FIRST.

 8    HELLO?

 9                 MR. NEDROW:   YES, YOUR HONOR.

10          JEFF NEDROW ON BEHALF OF THE GOVERNMENT.

11          WE'D BE GRATEFUL FOR THE COURT'S INSIGHTS, AND WE DID HAVE

12     SOME THOUGHTS AS WELL FOR THE GOVERNMENT, AND I'M SURE

13     MS. KEITH DOES AS WELL.

14                 THE COURT:    OKAY.   WELL, I -- I HAVE REALLY BEEN

15     STRUGGLING LONG AND HARD ABOUT THIS QUESTION AND TRYING TO

16     LEARN WHAT I CAN.

17          OUR SAN JOSE COURTHOUSE ACTUALLY, UNFORTUNATELY, HAS

18     FAIRLY NOT HIGH FILTRATION AIR FILTERS.        SO IN THE MINIMUM

19     EFFICIENCY REPORTING VALUE FILTERS, SAN JOSE IS ONLY MERV 8,

20     AND WE HAVE NO HIGH EFFICIENCY PARTICULATE MATTER.

21          WE DON'T HAVE ANY HEPA FILTERS, WHICH IS THE MORE HIGH

22     FILTRATION LIKE YOU WOULD GET ON AN AIRPLANE.       WE DON'T HAVE

23     THAT AT ALL.

24          WE HAVE MERV 8 PRE-FILTERS AND MERV 11 FINAL FILTERS.

25     OBVIOUSLY THE HIGHEST RATING FOR A MERV FILTER IS 16.       BUT EVEN



                           UNITED STATES COURT REPORTERS
     Case 5:16-cr-00519-LHK Document 317 Filed 07/01/20 Page 4 of 18
                                                                         4


 1     THEN, WHAT IT FILTERS IS AT SUCH A BIG LEVEL THAT IT WOULD NOT

 2     FILTER OUT COVID PARTICULATES.

 3          SO I JUST HAVE REALLY SERIOUS CONCERNS THAT I COULD NOT

 4    GUARANTEE MR. WOLFENBARGER'S SAFETY -- AND HE IS 63 YEARS

 5    OLD -- THE SAFETY OF ALL OF YOU, OF THE AGENTS, AND OF THE

 6    JURORS.

 7          I'M ALSO CLOSELY WATCHING WHAT IS HAPPENING WITH OTHER

 8    JURIES.   I'VE BEEN WATCHING -- I DON'T KNOW IF YOU KNOW, BUT IN

 9    OUR DISTRICT, THERE WAS A CRIMINAL CASE UNDERWAY BEFORE

10    JUDGE ALSUP, AND THERE WAS ACTUALLY A CIVIL CASE UNDERWAY

11    BEFORE JUDGE DONATO, AND THEY HAVE NOT BEEN ABLE TO GET

12    SUFFICIENT JURORS.    THEY BOTH DID WANT TO CONTINUE IN JUNE.

13    THEY WERE NOT ABLE TO DO THAT.     THE CIVIL CASE, IT'S UNCLEAR

14    WHEN THAT'S GOING TO ACTUALLY GO.     THE CRIMINAL CASE, THEY'RE

15    GOING TO TRY AGAIN ON JULY 8TH.

16          BUT I HAVE BEEN READING ALL OF THE JURY SURVEYS, AT LEAST

17    IN JUDGE ALSUP'S CASE, AND WHEN YOU LOOK AT HOW MANY PEOPLE

18    EITHER HAVE AN UNDERLYING HEALTH CONDITION -- THERE ARE A LOT

19    OF PEOPLE WITH HYPERTENSION WHO ARE PRE-DIABETIC OR ARE

20    DIABETIC -- AND YOU LOOK AT HOW MANY PEOPLE ARE IN THE

21    HIGH-RISK AGE GROUPS OR LIVE WITH OR CARE FOR PEOPLE THAT DO,

22    IT BASICALLY IS AN OVERWHELMING MAJORITY OF THE JURORS.     AND

23    THEY'RE AFRAID.

24          I HAVE BEEN READING ALL OF JUDGE ALSUP'S SURVEYS, YOU

25    KNOW, EVERY MONTH OR SO WHEN HE SURVEYS HIS JURORS -- AND THOSE



                           UNITED STATES COURT REPORTERS
     Case 5:16-cr-00519-LHK Document 317 Filed 07/01/20 Page 5 of 18
                                                                       5


 1    ARE PEOPLE WHO HAVE ALREADY BEEN SELECTED AND WHO HAVE ALREADY

 2    SERVED.   THEY'RE AFRAID TO COME BACK EVEN FOR THE FEW DAYS THAT

 3    WOULD BE REQUIRED OF THEM TO RECEIVE THE REST OF THE EVIDENCE,

 4    HEAR CLOSING ARGUMENTS, AND DELIBERATE.

 5          AND JUDGE DONATO HAS NOT BEEN ABLE TO GET HIS JURY BACK

 6    FOR HIS CIVIL CASE.

 7          SO THERE IS JUST A TREMENDOUS AMOUNT OF FEAR, AND I COULD

 8    NOT GUARANTEE EVERYONE'S SAFETY.

 9          SO I -- YOU KNOW, I'M SORRY BECAUSE I HAD EXPRESSED BEING

10    AMENABLE TO TRYING TO DO A TRIAL AS SOON AS POSSIBLE BECAUSE I

11    THINK WE'LL GET THE BENEFIT OF SHELTERING IN PLACE.

12          BUT, YOU KNOW, A LOT OF THE EMPLOYERS IN THIS AREA HAVE

13    TOLD THEIR EMPLOYEES TO WORK FROM HOME THROUGH DECEMBER OF

14    2020, AND SO I THINK A LOT OF THOSE POTENTIAL JURORS WILL NOT

15    UNDERSTAND WHY, IF THEIR EMPLOYER IS SAYING IT'S NOT SAFE FOR

16    THEM TO COME INTO WORK, THEY'RE BEING ASKED TO COME TO THE

17    COURTHOUSE.

18          I MEAN, EVEN NOW, IF I LOOK AT MY CRIMINAL PROCEEDINGS,

19    I'M NOT ALLOWED TO HAVE MORE THAN TEN PEOPLE IN THE COURTROOM.

20          YOU KNOW, THE INTERPRETERS DON'T WANT TO BE IN THE

21    COURTROOM.    THAT'S WHY THEY'RE ALL REMOTE.

22          SO EVEN UNDER THE CONDITIONS THAT I CURRENTLY AM ALLOWED

23    TO USE TO HAVE IN-COURT PROCEEDINGS, THEY WOULD NOT ACCOUNT FOR

24    A JURY, WHICH WOULD NECESSARILY INVOLVE AT LEAST 14 JURORS, YOU

25    KNOW, PLUS ALL OF US.



                          UNITED STATES COURT REPORTERS
     Case 5:16-cr-00519-LHK Document 317 Filed 07/01/20 Page 6 of 18
                                                                           6


 1            I'M JUST SORRY, I DO NOT THINK I CAN GUARANTEE YOUR SAFETY

 2    AND I DO NOT FEEL COMFORTABLE DOING IT IN THIS CALENDAR YEAR.

 3            SO, NOW, HAVING SAID THAT, YOU KNOW, APPARENTLY AT LEAST

 4    ONE PHARMACEUTICAL COMPANY IS RAISING FUNDS THINKING THEY MAY

 5    HAVE A VACCINE BY SEPTEMBER.

 6            IF THINGS CHANGE SUCH THAT I CAN ASSURE YOUR SAFETY AND I

 7    CAN ASSURE THE SAFETY OF JURORS, I'M HAPPY TO RE-EVALUATE AND

 8    TRY TO SET YOU A TRIAL AS QUICKLY AS POSSIBLE.      YOU KNOW ME, I

 9    WANT TO SET TRIAL DATES.    I'M ANXIOUS TO GO TO TRIAL, SO YOU

10    WILL GET MY FULL COOPERATION ON THAT SCORE.

11            I JUST FEEL LIKE IN THE CURRENT CIRCUMSTANCES, EVEN -- YOU

12    KNOW, I THINK THERE WAS AN ATTEMPT TO IMPANEL A JURY IN ARIZONA

13    FOR EARLY JUNE.    THEY WERE UNABLE TO GET ENOUGH JURORS TO DO

14    THAT.

15            I HAVE BEEN READING WHATEVER I CAN GET MY HANDS ON ABOUT

16    HOW MUCH FEAR PEOPLE HAVE ABOUT EXPOSING THEIR HOUSEHOLDS TO

17    CORONAVIRUS BY GOING TO WORK.

18            I JUST THINK IN THE CURRENT CIRCUMSTANCES, I HAVE SERIOUS

19    DOUBTS THAT I WOULD BE ABLE TO IMPANEL A JURY FOR THE SAME

20    REASONS I'M JUST STATING, THAT I CANNOT GUARANTEE YOUR SAFETY

21    AND I CANNOT GUARANTEE THEIR SAFETY.

22            AND I THINK IN THAT ENVIRONMENT, MR. WOLFENBARGER IS OUT

23    OF CUSTODY, HE'S 63 YEARS OLD, I JUST DON'T SEE ANY SENSE AT

24    THIS TIME IN GOING FORWARD UNTIL I HAVE A VACCINE.

25            I DON'T FEEL COMFORTABLE SETTING A TRIAL IN 2020 IS MY



                          UNITED STATES COURT REPORTERS
     Case 5:16-cr-00519-LHK Document 317 Filed 07/01/20 Page 7 of 18
                                                                            7


 1    BOTTOM LINE.

 2          BUT I'M HAPPY TO HEAR FROM YOU.

 3               MS. KEITH:    I GUESS, YOUR HONOR -- THIS IS SEVERA --

 4     I'LL JUMP IN.

 5          SEVERA KEITH.

 6          I -- I APPRECIATE YOUR HONOR PUTTING OUT YOUR THOUGHTS

 7    LIKE THAT, AND I DO ALSO APPRECIATE YOUR CONCERN FOR EVERYONE'S

 8    HEALTH AND SAFETY.

 9          I FEEL THE SAME WAY AND, OF COURSE, YOU KNOW, WE HAD

10    TALKED -- I BELIEVE THE DATE WE WERE GOING TO BE LOOKING AT WAS

11    EARLY DECEMBER WAS THE ONE THAT WAS MOST BEING TALKED ABOUT

12    WHEN WE LAST MET.

13          BUT AT THIS POINT I SHARE MANY OF THE SAME CONCERNS

14    REGARDING SAFETY.     OF COURSE I'M VERY CONCERNED ABOUT MY

15    CLIENT.   QUITE FRANKLY, I'M CONCERNED ABOUT MY OWN AND MY

16    FAMILY'S WELL.

17          AND I DO THINK THE REALITY -- I'M NOT SURPRISED, YOUR

18    HONOR, TO HEAR WHAT JUDGE ALSUP'S JURORS, OR POTENTIAL JURORS,

19    ARE EXPRESSING.   THAT WAS SOMETHING THAT -- CHOOSING THE JURY

20    IS SOMETHING THAT I THINK IS GOING TO BE A HUGE CHALLENGE,

21    PARTICULARLY BECAUSE A LOT OF THE -- A GREAT NUMBER OF OUR JURY

22    POOL ARE ALSO OVER THE AGE OF 60.     YOU KNOW, IF ANYTHING, IT'S

23    MORE THAN PROBABLY THEIR PROPORTION OF THE POPULATION, THEY'RE

24    KIND OF OVERREPRESENTED IN JURY POOLS FROM MY EXPERIENCE.        SO

25    THAT'S ANOTHER FACTOR WITH JURORS.



                           UNITED STATES COURT REPORTERS
     Case 5:16-cr-00519-LHK Document 317 Filed 07/01/20 Page 8 of 18
                                                                         8


 1          AND, AGAIN, AND I WILL JUST ADD, UNDER THESE

 2    CIRCUMSTANCES -- I GUESS THIS IS SOMETHING WE CAN DISCUSS

 3    LATER -- I DON'T -- I DON'T KNOW IF UNDER -- BECAUSE OF THIS

 4    HEALTH CRISIS AND THE UNCERTAINTIES AND THE POSSIBILITIES OF

 5    PEOPLE HAVING TO DROP OUT OF THE JURY, I DON'T KNOW THAT IT

 6    WOULD BE A GOOD IDEA TO ONLY IMPANEL TWO ALTERNATES IN THIS

 7    CASE UNTIL A TIME WHEN THE COVID SITUATION HAS BECOME MORE

 8    STABLE.

 9               THE COURT:    NOW, I UNDERSTAND THAT -- I THINK

10     MS. HARRIS SET HER TRIAL BEFORE JUDGE FREEMAN FOR THAT EARLY

11     DECEMBER TIMEFRAME.

12               MS. HARRIS:   YES, YOUR HONOR.   SO LET ME JUST SPEAK

13     TO THAT A LITTLE BIT.

14          FIRST OF ALL, UNFORTUNATELY, IT WAS A DAY WHERE I WAS

15    DOUBLE CONFLICTED, SO I WAS PRESENT FOR AN ARRAIGNMENT IN ONE

16    OF MY OTHER SEX ASSAULT CASES AND MY TRIAL PARTNER,

17    MS. GRISWOLD, WAS HANDLING THE GUIZAR-CUELLAR, ET AL., STATUS

18    CONFERENCE BEFORE JUDGE FREEMAN.

19          THAT'S THE TIME PERIOD ULTIMATELY THAT JUDGE FREEMAN

20    WANTED TO SET, SO THAT WAS A LITTLE BIT OUT OF MY CONTROL.

21          BUT THAT BEING SAID, YES, I AM UNAVAILABLE IN EARLY

22    DECEMBER AT THIS TIME.    YOU KNOW, BUT I -- YOU KNOW, THAT CASE,

23    I WILL NOTE, IS ACTUALLY OLDER THAN THIS CASE.     THAT WAS

24    CHARGED IN APRIL OF 2016 AND THIS ONE WAS CHARGED IN DECEMBER

25    OF 2016.



                         UNITED STATES COURT REPORTERS
     Case 5:16-cr-00519-LHK Document 317 Filed 07/01/20 Page 9 of 18
                                                                             9


 1          SO THESE TWO CASES ARE DEFINITELY MY PRIORITY.       I WILL BE

 2    GRATEFUL TO EVEN GET ONE OF THEM FINISHED THIS YEAR.

 3                THE COURT:    UM-HUM.

 4                MS. HARRIS:   SO, YOU KNOW, IF IT MEANS THAT THIS ONE

 5     HAS TO BE PUSHED INTO 2021, THAT -- I MEAN, IT IS WHAT IT IS.

 6     I DON'T THINK ANYBODY ANTICIPATED THIS VIRUS, THE EFFECT THAT

 7     IT WOULD HAVE BROADLY ON SOCIETY, OR THE EFFECT THAT IT WOULD

 8     SPECIFICALLY HAVE IN TERMS OF THE LOGISTICS OF HAVING ANY SORT

 9     OF A GATHERING OVER TEN PEOPLE.

10          I MEAN, I AGREE WITH EVERYONE'S ASSESSMENT THAT WE'RE IN

11    EXTRAORDINARY CIRCUMSTANCES HERE AND I WOULDN'T WANT ANYONE TO

12    BE, YOU KNOW, PUT AT UNDUE RISK, YOU KNOW, SOLELY FOR THE SAKE

13    OF EXPEDIENCY, YOU KNOW, OF GETTING IT DONE.        THAT'S NOT --

14                THE COURT:    UM-HUM.

15                MS. HARRIS:   -- NECESSARILY A FAIR CALCULUS TO MAKE,

16     YOU KNOW, WHEN IT'S PEOPLE'S LIVES AND POTENTIALLY THE LIVES OF

17     THEIR FAMILY THAT ARE PUT AT RISK BY OUR DECISION TO GO

18     FORWARD.

19          THAT BEING SAID, I HAVE NOT HAD THE OPPORTUNITY TO QUERY

20    ANY OF OUR WITNESSES AS TO THEIR AVAILABILITY IN 2021.

21                THE COURT:    UM-HUM.

22                MS. HARRIS:   YOU KNOW, MY QUESTION REALLY SORT OF

23     ONLY WENT UNTIL THE END OF THE YEAR.     SO MY REQUEST WOULD BE

24     THAT WE COME BACK -- YOU KNOW, WE CAN SORT OF MAYBE SET A

25     STATUS DATE TOWARDS THE END OF THE SUMMER OR IN A MONTH,



                          UNITED STATES COURT REPORTERS
     Case 5:16-cr-00519-LHK Document 317 Filed 07/01/20 Page 10 of 18
                                                                         10


 1     WHENEVER YOU'D ALL LIKE, AND MAYBE AT THAT TIME WE'LL BE

 2     PREPARED TO DISCUSS A GOOD DAY IN 2021 FOR THE TRIAL.

 3          I DO NOTE, HOWEVER, YOU KNOW, I AM NOT CERTAIN THAT THE

 4    HOPE FOR A QUICK VACCINE IS A REALISTIC ONE.

 5               THE COURT:    UM-HUM.

 6               MS. HARRIS:   YOU KNOW, AS -- MAYBE SEPTEMBER OF THIS

 7     YEAR, OR EVEN EARLY NEXT YEAR, IS AS FAST AS THEY CAN GET SOME

 8     CLINICAL TRIALS TO ACTUALLY APPROVE THE THING FOR HUMAN

 9     CONSUMPTION AND USE IN PEOPLE, THAT THAT DATE HAS REALLY

10     NOTHING TO DO WITH ACTUAL INOCULATE -- THE LOGISTICS OF

11     INOCULATING PEOPLE AND THE NUMBER OF PEOPLE BEING INOCULATED

12     AGAINST THE VIRUS IN ORDER FOR IT TO HAVE ANY IMMUNOPROTECTIVE

13     EFFECT.

14          SO I DON'T EXPECT THAT TO THE EXTENT THAT A VACCINE FOR

15    THE VIRUS IS DEVELOPED EVEN EARLY NEXT YEAR, THAT FOLKS WILL BE

16    FINALLY CLEARED TO GO AS WE DID, YOU KNOW, FOUR MONTHS AGO

17    WITHOUT FEAR OF ANY SIGNIFICANT RISK OF EXPOSURE PROBABLY UNTIL

18    MID TO LATE NEXT YEAR, EVEN IF THEY DO GET IT DONE LATE THIS

19    YEAR OR VERY EARLY NEXT YEAR.

20          I MEAN, THAT'S -- THE PROCESS OF WHO GETS IT FIRST IS

21    PROBABLY GOING TO BE EXTREMELY CONTENTIOUS.     SO --

22               THE COURT:    I WOULD BE FINE IF YOU WANTED TO SET IT

23     FOR NEXT SUMMER OR NEXT FALL, YOU KNOW, TO SET A MORE REALISTIC

24     DATE BECAUSE, FRANKLY, LET'S SAY WE WERE TO SET JANUARY 2021.

25     THE LIKELIHOOD THAT WE WOULD ALL BE HERE RE-EVALUATING WHETHER



                          UNITED STATES COURT REPORTERS
     Case 5:16-cr-00519-LHK Document 317 Filed 07/01/20 Page 11 of 18
                                                                        11


 1     THAT'S SAFE AND FEASIBLE AND WHETHER WE CAN IMPANEL ENOUGH

 2     PEOPLE WHO ARE WILLING TO SIT THROUGH A LONG TRIAL IS HIGH.

 3          SO I AM OPEN.     I JUST APPRECIATE YOUR FLEXIBILITY AND YOUR

 4    UNDERSTANDING.

 5          EXCUSE ME.

 6          SO IF YOU WANTED TO GO INTO THE SUMMER OF 2021, I,

 7    FRANKLY, THINK THAT WOULD BE A MORE REALISTIC DATE.

 8          SO I KNOW YOU NEED TO ALL CHECK WITH YOUR WITNESSES,

 9    BUT -- I DON'T SEE THE NEED TO PICK AN EARLY DATE IN 2021 THAT

10    IS PROBABLY NOT LIKELY TO STICK.     SO I'M DEFINITELY --

11               MS. HARRIS:    OKAY.

12               THE COURT:    YEAH, IF YOU'RE OPEN TO DOING A MORE

13     REALISTIC DATE, THEN LET'S SET THAT PLAN AND THEN YOUR

14     WITNESSES DON'T HAVE TO BE INCONVENIENCED IN SETTING ALL THESE

15     DATES ASIDE FOR A TRIAL THAT MAY NOT HAPPEN.

16               MS. HARRIS:    YEAH.

17               THE COURT:    BUT, YOU KNOW, I UNDERSTAND THAT, YOU

18     KNOW, THIS CASE WAS INDICTED A LONG TIME AGO.      I WILL

19     PRIORITIZE YOUR CASE FOR THE DATES THAT YOU WANT.

20          BUT I THINK SUMMER MAKES SENSE TO ME, OR FALL IF YOU'RE

21     WILLING TO WAIT THAT LONG.

22               MS. HARRIS:    OKAY.   WELL, MY RECOMMENDATION IS THAT I

23     WOULD JUST LIKE -- I MEAN, EVEN MAYBE A COUPLE WEEKS TO JUST

24     CHECK WITH -- TO MAKE SURE THAT THERE'S NO, LIKE, WEDDINGS OR

25     BABIES THAT ARE PLANNED, YOU KNOW, LIKE THE THINGS THAT PEOPLE



                          UNITED STATES COURT REPORTERS
     Case 5:16-cr-00519-LHK Document 317 Filed 07/01/20 Page 12 of 18
                                                                            12


 1     PLAN FOR AND WOULD MAKE THEM UNAVAILABLE IN THE SUMMER OF NEXT

 2     YEAR.

 3                 THE COURT:    UM-HUM.

 4                 MS. HARRIS:   AND THEN AT THAT TIME I WOULD BE READY

 5     TO COME BACK AND SAY, YOU KNOW, OKAY, THESE ARE THE GOOD DATES,

 6     THESE ARE THE GOOD MONTHS, AND I GUESS WE COULD PROCEED FROM

 7     THERE.

 8                 THE COURT:    THAT'S FINE.   AND PICK YOUR TIME.   I

 9     MEAN, WE'RE NOW TALKING ABOUT A TRIAL A YEAR OFF, SO, YOU KNOW,

10     PICK YOUR TIME.    YOU CAN TAKE MORE THAN A FEW WEEKS TO FIGURE

11     OUT WHAT IS THE BEST DATE, ALTHOUGH I DO WANT TO MAKE SURE THAT

12     WE SET ASIDE THOSE DATES -- BECAUSE OBVIOUSLY A LOT OF THINGS

13     ARE GETTING CONTINUED RIGHT NOW -- FOR YOU AND TO MAKE SURE

14     THAT THIS CASE GETS PRIORITY.

15          NOW, LET ME ASK -- LET ME ASK MS. DIBBLE, I KNOW WE SET

16    MR. BARAMA'S TRIAL IN MAY, JUNE?       IS THAT RIGHT?

17                 THE CLERK:    I THINK A LITTLE EARLIER THAN THAT.      LET

18     ME PULL UP THE EXACT DATES.

19                 THE COURT:    OKAY.

20                 THE CLERK:    EXCUSE ME, I'M WRONG.   YES, IT STARTS ON

21     MAY 17TH.

22                 THE COURT:    OKAY.

23                 THE CLERK:    AND IT CONCLUDES -- ONE MOMENT -- ON

24     JUNE 7TH.

25                 THE COURT:    OKAY.   I MEAN, I WOULD PREFER NOT TO SET



                           UNITED STATES COURT REPORTERS
     Case 5:16-cr-00519-LHK Document 317 Filed 07/01/20 Page 13 of 18
                                                                         13


 1     A CRIMINAL TRIAL ON TOP OF ANOTHER CRIMINAL TRIAL.     I'M FINE

 2     WITH SETTING A CRIMINAL TRIAL AT THE SAME TIME AS A CIVIL TRIAL

 3     BECAUSE CRIMINAL CASES WILL TAKE PRECEDENCE AND I'LL JUST HAVE

 4     TO CONTINUE THE CIVIL ONE.

 5          BUT I WILL TRY TO, YOU KNOW, GIVE PRIORITY TO THIS CASE,

 6    AND YOU ALL TELL ME WHATEVER DATES YOU WANT AND I WILL, YOU

 7    KNOW, MAKE SURE NOT TO SET ANY CRIMINAL CASE AT THE SAME TIME.

 8    I MAY SET A CIVIL CASE, BUT OBVIOUSLY IF THEY BOTH GO TO TRIAL,

 9    YOURS WILL GO AND THEIRS WILL NOT.

10          SO I'M OPEN TO WHENEVER YOU WOULD LIKE TO COME BACK AND

11    TRY TO SET SOMETHING FOR A REALISTIC TRIAL DATE.

12                 MS. KEITH:   YOUR HONOR, I WOULD -- SINCE THERE ARE A

13     LOT OF MOVING PARTS, AND I KNOW THAT THE GOVERNMENT HAS A LOT

14     MORE WITNESSES AND LOGISTICS TO DEAL WITH THAN I DO, BUT I CAN

15     CERTAINLY GET OUR AVAILABILITY, AND PERHAPS IF WE CAME BACK AND

16     GAVE OURSELVES, I WOULD SAY -- I WOULD SAY AT LEAST A COUPLE OF

17     MONTHS TO COME BACK SO THAT WE WOULD HAVE AMPLE TIME TO CONFIRM

18     AND MAYBE RECONFIRM WITH PEOPLE ONCE WE HAD SOME POSSIBLE

19     DATES.

20          BUT MS. HARRIS AND MR. NEDROW AND I COULD CONFER OVER

21    DATES AS WELL AND BE PREPARED WITH THOSE AND READY BY THE TIME

22    WE COME BACK TO COURT SO THAT WE DON'T HAVE TO DO IT ON THE

23    RECORD, YOU KNOW, KIND OF A NEGOTIATION OF WHAT DATES ARE

24    AVAILABLE.

25                 THE COURT:   OKAY.



                           UNITED STATES COURT REPORTERS
     Case 5:16-cr-00519-LHK Document 317 Filed 07/01/20 Page 14 of 18
                                                                            14


 1          MS. HARRIS, MR. NEDROW, WHEN DO YOU WANT TO COME BACK TO

 2    SET A TRIAL DATE?

 3                 MS. HARRIS:   WOULD THE -- HOW ABOUT TOWARD THE END OF

 4     JULY?   WOULD THAT WORK?

 5          OR IS THAT NOT ENOUGH TIME, SEVERA?

 6                 MS. KEITH:    I MEAN, I THINK THAT SHOULD BE ENOUGH

 7     TIME, I MEAN, FOR MYSELF.

 8          LIKE I SAID, I JUST KNOW THAT YOU HAVE A LOT MORE PEOPLE

 9    COMING FROM DIFFERENT PARTS OF THE COUNTRY.        SO I WILL -- IF

10    IT'S ENOUGH TIME FOR YOU, I'M HAPPY -- I CAN DEFINITELY, YOU

11    KNOW, GET SOME POTENTIAL DATES I THINK BY THE END OF JULY.

12                 MR. NEDROW:   AND THAT'S -- THANK YOU VERY MUCH.

13     THAT'S FINE, I THINK, FROM THE GOVERNMENT'S PERSPECTIVE.

14          IF I MAY, FOR THE COURT AND COUNSEL, I'D LIKE TO REQUEST

15    NOT TO HAVE THE HEARING ON JULY 22ND.       I THINK I MIGHT BE OUT

16    OF TOWN THAT DAY.

17          BUT IF IT'S POSSIBLE TO DO IT ON THE 29TH OR THE FIRST

18    WEEK OF AUGUST, AND IF THAT'S AROUND SIX, SEVEN WEEKS, PERHAPS

19    THAT ACCOMMODATES ALL THE CONCERNS IN TERMS OF TIME, BUT ALSO

20    GETS US SET ON THE CALENDAR FOR NEXT YEAR.

21                 THE CLERK:    AND JULY 29TH WORKS WELL FOR THE COURT'S

22     CALENDAR.

23                 MS. HARRIS:   JULY 29TH IS FINE FOR ME.

24                 MS. KEITH:    AND FOR THE DEFENSE AS WELL.

25                 THE COURT:    OKAY.   ALL RIGHT.   THEN LET'S HAVE OUR



                           UNITED STATES COURT REPORTERS
     Case 5:16-cr-00519-LHK Document 317 Filed 07/01/20 Page 15 of 18
                                                                         15


 1     NEXT STATUS CONFERENCE JULY 29TH OF 2020 AT 9:15.     MOST LIKELY

 2     WE SHOULD JUST GO AHEAD AND STILL DO IT BY TELEPHONE.       IS THAT

 3     FINE FOR EVERYONE?

 4               MS. HARRIS:   YES, YOUR HONOR.

 5               MS. KEITH:    YES, YOUR HONOR.

 6               THE COURT:    OKAY.

 7               MR. NEDROW:   YES, YOUR HONOR.

 8               THE COURT:    WE ARE TRYING TO CONTINUE MINIMIZING THE

 9     NUMBER OF PEOPLE IN THE COURTHOUSE DURING THIS PANDEMIC, SO

10     THAT WOULD BE GREAT TO HAVE THAT BY PHONE.

11          NOW, I DO NEED TO MAKE A SPEEDY TRIAL FINDING BECAUSE WE

12    HAVE NO TRIAL DATE AT THIS TIME.

13          SO LET ME ASK, MS. KEITH, ARE YOU REQUESTING, ON BEHALF OF

14    MR. WOLFENBARGER, FOR A CONTINUANCE -- I GUESS THERE ARE A

15    COUPLE OF FACTORS THAT COULD APPLY.     YOU KNOW, WE CAN'T

16    CONTINUE TO TRIAL THIS YEAR.     I THINK I WOULD MAKE AN

17    IMPOSSIBILITY FINDING UNDER 3161(H)(7)(B)(1), BUT ALSO JUST FOR

18    EFFECTIVE PREPARATION, FOR CONSULTING WITH WITNESSES, FOR TRIAL

19    AVAILABILITY.   ANY OTHER BASES THAT YOU'RE REQUESTING AN

20    EXCLUSION OF SPEEDY TRIAL TIME?

21               MS. KEITH:    NO, YOUR HONOR, BUT I AM REQUESTING AN

22     EXCLUSION OF TIME BASED ON THE FACTORS THE COURT JUST CITED.

23               THE COURT:    OKAY.   ALL RIGHT.

24          AND MS. HARRIS, YOU AGREE WITH THE SPEEDY TRIAL TIME

25     EXCLUSION?



                          UNITED STATES COURT REPORTERS
     Case 5:16-cr-00519-LHK Document 317 Filed 07/01/20 Page 16 of 18
                                                                           16


 1               MS. HARRIS:    YES, YOUR HONOR, AND ALSO ON THE BASIS

 2     OF PENDING MOTIONS.

 3               THE COURT:    OH, THAT'S RIGHT.   OKAY.   THAT'S RIGHT.

 4          ALL RIGHT.    THE COURT GRANTS THE CONTINUANCE ON THE MOTION

 5    OF BOTH COUNSEL.    THE COURT FINDS THE ENDS OF JUSTICE SERVED IN

 6    GRANTING THE CONTINUANCE OUTWEIGH THE BEST INTERESTS OF THE

 7    PUBLIC AND MR. WOLFENBARGER IN A SPEEDY TRIAL.

 8          A FAILURE TO GRANT THIS CONTINUANCE WOULD BE LIKELY TO

 9    MAKE A CONTINUATION OF THIS PROCEEDING IMPOSSIBLE AND RESULT IN

10    A MISCARRIAGE OF JUSTICE BECAUSE WE, FOR ALL THE REASONS

11    STATED, CANNOT GO TO A JURY TRIAL IN 2020 IN LIGHT OF THE

12    COVID-19 PANDEMIC AND THE RISKS TO PUBLIC HEALTH AND SAFETY AND

13    ALL INVOLVED.

14          IN ADDITION, A FAILURE TO GRANT THE CONTINUANCE WOULD DENY

15    COUNSEL FOR BOTH SIDES REASONABLE TIME NECESSARY FOR EFFECTIVE

16    PREPARATION, TAKING INTO ACCOUNT THE EXERCISE OF DUE DILIGENCE.

17          MOREOVER, TRIAL IS -- THE SPEEDY TRIAL TIME IS

18    AUTOMATICALLY EXCLUDED BECAUSE WE STILL HAVE A MOTION TO

19    SUPPRESS PENDING.

20          THAT IS THE ONLY MOTION THAT IS PENDING; CORRECT?      IT'S

21    THE MOTION TO DISMISS INDICTMENT?     WE DECIDED -- THE OTHER

22    PRETRIAL CONFERENCE MOTIONS WERE ALL DECIDED, AND THE OTHER

23    ISSUE WAS DECIDED.

24               MS. HARRIS:    ONE OTHER ONE, YOUR HONOR.   I BELIEVE WE

25     STILL HAVE OUTSTANDING THE MOTION REGARDING THE CHATS.



                           UNITED STATES COURT REPORTERS
     Case 5:16-cr-00519-LHK Document 317 Filed 07/01/20 Page 17 of 18
                                                                          17


 1                 THE COURT:    IS THAT SEPARATE FROM THE MOTION TO

 2     SUPPRESS?

 3                 MS. HARRIS:    IT IS, YES, YOUR HONOR.

 4                 THE COURT:    OKAY.   SO THEN THERE ARE -- I APOLOGIZE.

 5     THERE ARE TWO MOTIONS THEN PENDING?

 6                 MS. HARRIS:    I BELIEVE SO, YOUR HONOR.

 7                 THE COURT:    OKAY.   ALL RIGHT.   I APOLOGIZE.   I

 8     THOUGHT THERE WAS ONLY A MOTION TO SUPPRESS PENDING.

 9          OKAY.    ALL RIGHT.    WHAT ELSE DO WE NEED TO DISCUSS TODAY?

10    ANYTHING ELSE?

11                 MS. HARRIS:    NOT -- NOT THAT I KNOW OF FROM THE

12     GOVERNMENT, YOUR HONOR.

13                 MR. NEDROW:    NOTHING FURTHER, YOUR HONOR.

14                 MS. KEITH:    NOTHING FROM THE DEFENSE.

15                 THE COURT:    MS. KEITH?

16                 MS. KEITH:    YES.    NOTHING FROM THE DEFENSE.

17                 THE COURT:    OKAY.   WELL, THANK YOU ALL VERY MUCH.

18     THANK YOU FOR YOUR UNDERSTANDING AND YOUR PATIENCE.

19          AND WE WILL THEN MEET AGAIN TELEPHONICALLY ON JULY 29TH.

20    TAKE CARE.    TAKE CARE, EVERYONE.

21                 MS. HARRIS:    THANK YOU, YOUR HONOR.

22                 MR. NEDROW:    THANK YOU, YOUR HONOR.

23                 MS. KEITH:    THANK YOU, YOUR HONOR.

24          (THE PROCEEDINGS WERE CONCLUDED AT 9:39 A.M.)

25



                           UNITED STATES COURT REPORTERS
     Case 5:16-cr-00519-LHK Document 317 Filed 07/01/20 Page 18 of 18


 1

 2

 3                          CERTIFICATE OF REPORTER

 4

 5

 6

 7           I, THE UNDERSIGNED OFFICIAL COURT REPORTER OF THE UNITED

 8     STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA,

 9     280 SOUTH FIRST STREET, SAN JOSE, CALIFORNIA, DO HEREBY

10     CERTIFY:

11           THAT THE FOREGOING TRANSCRIPT, CERTIFICATE INCLUSIVE, IS

12     A CORRECT TRANSCRIPT FROM THE RECORD OF TELEPHONIC PROCEEDINGS

13     IN THE ABOVE-ENTITLED MATTER.

14

15

16                              _______________________________
                                LEE-ANNE SHORTRIDGE, CSR, CRR
17                              CERTIFICATE NUMBER 9595

18                              DATED:   JUNE 30, 2020

19

20

21

22

23

24

25



                          UNITED STATES COURT REPORTERS
